Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Amendments and arguments are persuasive over previous prior art rejections which have been withdrawn.
Arguments against 35 U.S.C. 101 rejections are not persuasive. Monitoring a “closed system” is not a unique technical solution to a problem, rather, it is an abstract approach which does not necessarily have to be rooted in technology. A human-mind with pen and paper could perform all claimed limitations. As outlined below in 35 U.S.C. 101 rejections a person can visually capture a web page, search a captured paged based on configuration information and text, convert text into a format a system monitoring platform is capable of recognizing data and then store the information, and acquire configuration information. All these limitations are no more than abstract collection, analysis, and displaying of data. And the Court has stated invocation of general computer components for performing collection, analysis, and displaying of data does not change the nature of the abstract idea. See Elec. Power Group (Fed. Cir. 2016).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method of monitoring a closed system, comprising: [Additional elements that do not amount to more than the judicial exception. A closed system can be monitored mentally by a human.]
	performing a page capturing on a web page of the closed system; [Abstract idea of collecting data. A human can visually capture a web page.]
	searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored; and [Abstract idea of analyzing data. A human can visually search a captured paged based on configuration information and text.]
	converting the text content corresponding to the data to be monitored into monitored data which a system monitoring platform is capable of recognizing, and storing the monitored data; [Abstract idea of manipulating and storing data. A human can mentally with pen and paper convert text into a format a system monitoring platform is capable of recognizing data and then store the information.]
	wherein prior to the searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored, the method further comprises: [Abstract idea of collecting, analyzing, manipulating and storing data.]
	acquiring the configuration information of the data to be monitored of the closed system. [Abstract idea of collecting data. A human can acquire configuration information.]
	wherein the configuration information comprises an information name, a URL and a collection field of the data to be monitored. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a memory, processor, computer.
	Claim 2 recites the following:
	The method of monitoring the closed system according to claim 1, wherein subsequent to the converting the text content corresponding to the data to be monitored into monitored data which a system monitoring platform is capable of recognizing and storing the monitored data, the method further comprises: [Abstract idea of collecting, analyzing, manipulating and storing data.]
	sending the monitored data to the system monitoring platform, [Abstract idea of sending data.]
	to enable the system monitoring platform to perform an alarm in the case that the system monitoring platform determines, according to the monitored data, that the closed system is abnormal. [Abstract idea of presenting data. (“presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). See Elec. Power Group (Fed. Cir. 2016).]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a memory, processor, computer.
	Claim 5 recites the following:
	The method of monitoring the closed system according to claim 1, wherein the performing the page capturing on the web page of the closed system comprises: [Abstract idea of collecting data.]
	performing the page capturing on the web page of the closed system according to a predetermined period, and storing the captured page and an information name corresponding to the captured page. [Abstract idea of collecting, analyzing and storing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a memory, processor, computer.
	Claim 6 recites the following:
	The method of monitoring the closed system according to claim 5, wherein the searching from a captured page, according to configuration information of data to be monitored of the closed system, a text content corresponding to the data to be monitored further comprises: [Abstract idea of collecting, analyzing, manipulating and storing data.]
	determining, from the configuration information, a collection field that matches the information name corresponding to the captured page; [Abstract idea of analyzing data.]
	searching from the captured page, according to the determined collection field, the text content corresponding to the data to be monitored. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a memory, processor, computer.
	Claims 7-8 and 11-12 are rejected based on similar reasons given to claims 1-2 and 5-6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113